DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment received March 24, 2021 has been entered. Claims 1, 2, and 7 are amended. Claims 5 and 6 are canceled. 
The Application Title has been amended to recite “SECONDARY BATTERY INCLUDING ELECTRODE LEAD EXPOSED WITHIN THE SEALING PART AND METHOD FOR MANUFACTURING THE SAME.”
Support for the Amendment is provided by the Applicant’s original disclosure, including Figures 3, 5, and 6.

Response to Arguments
The Applicant’s arguments and remarks received March 24, 2021 have been fully considered. The arguments are persuasive in view of the Amendment and the rejections set forth in the December 24, 2020 Non-Final Rejection are accordingly withdrawn.
The objection to the Specification is withdrawn in view of the amended Title.

Allowable Subject Matter
Claims 1-4 and 7 are allowed.
the prior art of record does not teach, disclose, or suggest the claimed secondary battery, particularly the claimed configuration of the connection part, exposure part, sealing part, and exterior body with respect to one another, wherein the insulation part surrounds an entirety of the exposure part and the connection part and wherein the connection part connecting the electrode assembly with the exposure part and disposed inside the insulation part, the connection part extending in a first direction from the electrode assembly into the sealing part, the exposure part extending in a second direction from the connection part to the area that is exposed to the outside of the exterior, the second direction being perpendicular to the first direction; and wherein at least a portion of the exposure part is disposed inside the insulation part. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-15 directed to a method for manufacturing a secondary battery, non-elected without traverse.  Accordingly, claims 8-15 are cancelled by Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 8-15 are canceled by Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729